Citation Nr: 0936864	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  05-07 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 
1963.  

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision which denied service 
connection for bilateral hearing loss.

This case was last remanded by the Board in a November 2007 
decision.  The appeal is again REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 (2009).  

VA's duty to assist includes the responsibility to obtain any 
relevant records from the Social Security Administration 
(SSA).  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Here, correspondence from the SSA dated in June 2006 
indicated that the Veteran was entitled to disability 
benefits beginning in December 2005.  Furthermore, in his 
September 2009 informal hearing presentation, he indicated 
that he was still receiving disability benefits from the SSA.  
As these SSA records may be relevant to the claim on appeal, 
the RO should obtain them.

Accordingly, the case is REMANDED for the following actions:

1. Obtain the Veteran's SSA records, 
including the medical evidence used to 
determine disability eligibility.  If any 
such records are not available, that fact 
should be noted in the file.  All attempts 
to obtain such records should be 
documented in the file.  

2.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  

3.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

